Citation Nr: 0718054	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-39 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for additional disability, avascular necrosis of the 
hips, as a result of medical treatment by the Department of 
Veterans Affairs.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1967 to May 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2005, the veteran appeared at a hearing before 
the undersigned.  A transcript of that hearing is in the 
record.  

In February 2007, the Board obtained a medical opinion from 
an orthopedist of the Veterans Health Administration of VA on 
the medical question involved in the appeal.  


FINDING OF FACT

Avascular necrosis of the hips was not proximately caused by 
VA medical treatment. 


CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. 
§ 1151 for avascular necrosis of the hips have not been met. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2004.  The veteran was notified of the evidence 
needed to substantiate the claim, namely, evidence of 
additional disability, evidence of VA medical treatment, and, 
evidence that the additional disability was the result of VA 
carelessness or negligence or similar instance of fault on 
VA's part or that the disability was not reasonably 
foreseeable.  The veteran was informed that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include evidence in his possession, 
that pertained to the claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In March 2007, the Board provided the 
veteran a copy of the medical opinion obtained in February 
2007.  In March 2007, the veteran through his representative 
stated that the opinion had been reviewed, but provided no 
further comment.  As the veteran has not identified any 
additional evidence pertinent to the claim, not already of 
record, and as there are no additional records to obtain, no 
further assistance to the veteran is required to comply with 
the duty to assist.  

REASONS AND BASES FOR FINDING AND CONCLUSIO
Evidence 
VA records show that in October 1994 the veteran was 
treatment for tinea pedis with an intramuscular injection of 
40 mg. of Kenolog.  He received another injection of 40 mg. 
in September 1995. 

Private medical records show that in May 1997 the veteran 
received a 2 cc. intramuscular injection of Kenolog for knee 
pain.  It was subsequently noted that the veteran was limited 
to three injections of Kenolog annually. 

In February 2001, after the veteran sustained injuries in a 
vehicle accident, an MRI revealed avascular necrosis of the 
hips.  

In statements, dated in April 2001 and September 2002, 
G.B.N., MD, expressed the opinion that all the steroid 
injections administered by VA and by him combined to cause 
avascular necrosis of the hips. 

In February 2007, the Board obtained a medical opinion from 
an orthopedist of the Veterans Health Administration of VA on 
the medical question of:

Whether there is any medical or scientific basis to the 
conclusion that the two intramuscular injections of 40 
mgs. of Kenolog administered by the VA during 1994 and 
1995, resulted in avascular necrosis of the hips first 
documented by MRI in 2001?  

After a review of the record, the VA orthopedist expressed 
the opinion that it was not possible to state without 
considerable speculation whether or not the injections of 
Kenolog resulted in avascular necrosis of the hips.  

Law and Regulations

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA medical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment; or the additional 
disability was not reasonably foreseeable.

As the claim under 38 U.S.C.A. § 1151 was filed in January 
2004, 38 C.F.R. § 3.361 applies because it applies to all 
claims under 38 U.S.C.A. § 1151 filed after October 1, 1997.

Under 38 C.F.R. § 3.361, a claim based on additional 
disability due to medical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that the medical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received treatment and that the veteran has an additional 
disability does not establish cause.  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  

Under 38 C.F.R. § 3.361, to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment, 
caused the veteran's additional disability and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider. 

Under 38 C.F.R. § 3.361, whether the proximate cause of a 
veteran's additional disability is an event not reasonably 
foreseeable is to be determined based on what a reasonable 
health care provider would have foreseen.  

Analysis

The first question presented is whether the avascular 
necrosis of the hips was proximately caused by VA medical 
treatment, that is, the administration of two injections of 
steroids in 1994 and 1995. 

The evidence in favor of proximate cause consists of the 
statements of G.B.N., MD, who expressed the opinion that all 
the steroid injections administered by VA and by him combined 
to cause avascular necrosis of the hips.  

The evidence against proximate cause consists of the 
statement of a VA orthopedist who expressed the opinion that 
it was not possible to state without considerable speculation 
whether or not the injections of steroids resulted in 
avascular necrosis of the hips.  

The weight to be attached to medical opinions is within the 
province of the Board as the finder of fact.  Among the 
factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
probative value of a medical opinion is generally based on 
the analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Weighing the medical opinions, the Board finds that the VA's 
medical expert opinion that it was not possible to state 
without considerable speculation whether or not the 
injections of steroids resulted in avascular necrosis of the 
hips more probative because the VA orthopedist explained that 
while corticosteroid therapy is certainly recognized as a 
risk factor for avascular necrosis, it is not clear if 
corticosteroid treatment, alone, or in combination with other 
factors leads to osteonecrosis and that the relationship 
between total corticosteroid dose, the duration of treatment, 
other risk factors, and the development of osteonecrosis 
remains unclear.  Moreover, the VA orthopedist stated that, 
while the known data appeared to suggest an existing cause 
and effect relationship between corticosteroids and avascular 
necrosis, he did not believe a direct relationship had been 
proven in the literature, and the cause and affect 
relationship would appear to be even more unclear with lower 
doses of corticosteroids and shorter duration of treatment as 
was shown in the veteran's case.  He also pointed out that 
one injection of steroids was administered outside of VA and 
that the veteran had an additional risk factor for avascular 
necrosis, trauma. 

In his statements, G.B.N., MD, expressed the opinion that all 
the steroid injections administered by VA and by him combined 
to cause avascular necrosis of the hips.  In other words, in 
his opinion, medical treatment outside of VA also contributed 
to the development of avascular necrosis, which opposes, 
rather than supports, that the injections of steroids by VA 
directly caused avascular necrosis.  Also G.B.N., MD, did not 
account for other known risk factors and he did not explain 
how the small dose and the short duration of treatment by VA 
directly caused avascular necrosis, which in the opinion of 
the VA medical expert such a direct cause and effect 
relationship between steroids and avascular necrosis had not 
been proven in the literature, especially with lower doses of 
corticosteroids and shorter duration of treatment as was 
shown in the veteran's case.

For these reasons, the medical evidence does not support a 
finding that avascular necrosis of the hips was proximately 
caused by VA medical treatment, that is, the administration 
of two injections of steroids in 1994 and 1995.  

On the question of fault, for the sake of analysis, whether 
or not avascular necrosis of the hips was proximately caused 
by VA medical treatment does not end the analysis.  In 
addition to establishing proximate cause, which is not shown, 
it must also be established that the medical treatment was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  

In the context of fault, G.B.N., MD, did not express an 
opinion.  The VA medical expert stated that corticosteroids 
were administered frequently for multiple medical conditions.  
In the absence of affirmative medical evidence of fault on 
the part of VA in administrating steroids, the element of 
fault on VA's part has not been established. 

On the question of whether avascular necrosis of the hips was 
an action or event not reasonably foreseeable, as the Board 
finds that VA's medical treatment was not the proximate cause 
of avascular necrosis, there is no factual or legal basis to 
support a finding of reasonable unforeseeability. 






For these reasons, as the medical evidence of record opposes, 
rather than supports, fault on part of VA or a reasonably 
unforeseen action or event, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Compensation under 38 U.S.C.A. § 1151 for avascular necrosis 
of the hips is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


